PER CURIAM.
This cause is before the Court on appeal from a judgment of the Circuit Court, Volu-sia County, adjudicating Defendant guilty of battery and sentencing him to 360 days in the county jail. The public defender has *490filed an “Anders’ Brief”1, and by order of this Court Defendant was allowed additional time in which to file such brief on his own behalf as he deemed advisable.
Review of the briefs and transcripts and record of proceedings below reveal no error.
Accordingly, the judgment below is AFFIRMED.
MILLS, Acting C. J., and BOYER and BOOTH, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).